


--------------------------------------------------------------------------------


Exhibit 10.12


Black Hills Corporation
Short- Term Incentive Plan for Officers
Award Agreement
(Effective for Plan Years Beginning on or after January 1, 2010)


 


 



 
 

--------------------------------------------------------------------------------

 



Contents
 

--------------------------------------------------------------------------------





Article 1
Effective Date and Purpose of Plan
1
     
Article 2
Definitions
1
     
Article 3
Eligibility and Participants
2
     
Article 4
Administration of the Plan
2
     
Article 5
Target Incentive Award and Performance Measures
2
     
Article 6
Termination Provisions
3
     
Article 7
Change in Control
3
     
Article 8
Forfeiture and Repayment
5
     
Article 9
Payment of Incentive Award
7
     
Article 10
Powers of Board of Directors
7
     
Article 11
Assignability
8
     
Article 12
No Contract of Employment
8
     
Article 13
Right to Incentive Award
8
     
Article 14
Governing Law
8
     
Article 15
No Tax Qualified or ERISA Plan
8










 
 

--------------------------------------------------------------------------------

 

Black Hills Corporation
Short-Term Incentive Plan for Officers
Award Agreement
(Effective for Plan Years Beginning on or after January 1, 2010)


You have been selected to be a participant in the Black Hills Corporation
Short-Term Incentive
Plan (the “STIP”).  The STIP is granted under the Cash-Based Awards provisions
of the Black Hills Corporation 2005 Omnibus Incentive Plan (the “Plan”).




Target STIP Award:  ______ percent of base salary


Performance Period:  January 1, _____ to December 31, _____


Performance Measure: Earnings Per Share (“EPS”).




THIS AGREEMENT (the “Agreement”) effective ________________, represents the
award opportunity under the STIP provided by Black Hills Corporation, a South
Dakota corporation (the “Company”), to the Participant named above, pursuant to
the provisions of the Plan.


The Plan provides a complete description of the terms and conditions governing
the award. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan’s terms shall completely supersede and replace
the conflicting terms of this Agreement.


All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein.


The parties hereto agree as follows:


Article 1. Effective Date and Purpose of Plan


The Performance Period commences on January 1, ____ and ends on December 31,
_____.


Article 2. Definitions


Unless the context otherwise specifically requires, the following words as used
herein shall have the following meanings:


"BASE SALARY" shall mean the annual compensation paid to a Participant by the
Company during a calendar year, including any compensation reduction under a
cash or deferred arrangement under Section  401(k) of the Internal Revenue Code,
under a flexible benefit program under Section 125 of the Internal Revenue Code,
or under the Black Hills Corporation Nonqualified Deferred Compensation Plan,
but not including any amounts paid to the Participant as overtime, bonus,
commission or incentive compensation, nor reimbursements and expense allowances,
fringe benefits, moving expenses, nonqualified deferred compensation, or welfare
benefits.
 
 
 
 
1

--------------------------------------------------------------------------------

 


  "BOARD" means the Board of Directors of the Company.


  "COMMITTEE" shall mean the Compensation Committee of the Board.


  "COMPANY" shall mean Black Hills Corporation, a South Dakota corporation with
principal offices in the state of South Dakota.


  "EMPLOYEE" shall mean any person who is in the regular full-time employment of
the Company or a Subsidiary, as determined by the personnel rules and practices
of the Company or a Subsidiary.  The term does not include persons who are
retained by the Company or a Subsidiary solely as consultants.


  "INCENTIVE AWARD" shall mean the incentive compensation to be awarded to a
Participant as determined under Article 5.


  "PARTICIPANTS" shall mean those eligible employees elected to participate in
the Plan under Article 3 below.


  "PLAN" means the 2005 Omnibus Incentive Plan.


  "PLAN YEAR" shall mean the 12 months beginning on January 1 and ending on the
following December 31.


  "SUBSIDIARY" shall mean any business organization in which Company, directly
or indirectly, owns a majority of its voting power or voting equity securities
or equity interest.


Article 3. Eligibility and Participants


     Employees eligible to participate in this Plan shall be the officers of the
Company or a Subsidiary as designated by the Committee.  


Article 4. Administration of the Plan


This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time by the Board, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
in its sole discretion, all of which shall be binding upon the Participant.


Any inconsistency between the Agreement and the Plan shall be resolved in favor
of the Plan.


Article 5. Target Incentive Award and Performance Measures


Participant was assigned a target incentive award determined as a percent of a
Participant's Base Salary.  Participant shall have the opportunity to earn
various percentages of the target incentive award.  The percentage of the target
incentive award to be earned by the Participant shall be determined by the
application of objective performance measurements determined by the Committee,
such as earnings per share.  The application of the Participant's target
incentive award to actual performance results creates the actual award for each
Participant ("Incentive Award").  Attached hereto as Attachment 1, is the
performance measures to be used for the ____ Plan Year.
 
 
 
2

--------------------------------------------------------------------------------

 


Article 6. Termination Provisions


Except as provided below in this Article 6 and in Article 7, a Participant shall
be eligible for payment of the Incentive Award, as determined in Article 5, only
if the Participant’s employment with the Company or a Subsidiary continues
through the date of payment.


If Participant Retires, suffers a Disability, or dies during the Performance
Period, the Participant (or the Participant’s estate) shall be entitled to that
proportion of the Incentive Award as such Participant is entitled to under
Article 5 for such Performance Period that the number of full months of
participation during the Performance Period bears to the total number of months
in the Performance Period. The form and timing of the payment of such
Performance Shares shall be as set forth in Article 9.


“Retirement” or “Retires” means a Separation from service by a Participant on or
after (i) attaining the age of 55 with at least 5 years of service, or (ii)
attaining the age of 65.


“Separation from service” (as defined in Treasury Regulation Section
1.409A-1(h)) during the Performance Period other than (i) due to Retirement,
Disability, or death, or (ii) following a Change in Control shall require
forfeiture of this entire award, with no payment to the Participant.


Article 7. Change in Control


Notwithstanding anything herein to the contrary, in the event of a Change in
Control, the Participant shall be entitled to that proportion target incentive
award as such Participant is entitled to under Article 5 for such Performance
Period that the number of full months of participation during the Performance
Period (as of the effective date of the Change in Control) bears to the total
number of months in the Performance Period.


"Change in Control" of the Company shall be deemed to have occurred (as of a
particular day, as specified by the Board) upon the occurrence of any of the
following events:


  (a)
The acquisition in a transaction or series of transactions within a 12 month
period by any Person of Beneficial Ownership of thirty percent (30%) or more of
the combined voting power of the then outstanding shares of common stock of the
Company; provided, however, that for purposes of this Agreement, the following
acquisitions will not constitute a Change in Control: (A) any acquisition by the
Company; (B) any acquisition of common stock of the Company by an underwriter
holding securities of the Company in connection with a public offering thereof;
and (C) any acquisition by any Person pursuant to a transaction which complies
with subsections (c) (i), (ii) and (iii), below;



  (b)
Individuals who, as of December 31, 2007 are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the members of the Board within a 12 month period; provided, however, that if
the election, or nomination for election by the Company's common shareholders,
of any new director was approved by a vote of at least two-thirds of the
Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened "Election Contest" (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a "Proxy Contest") including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest;

 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
  (c)
Consummation, following shareholder approval, of a reorganization, merger, or
consolidation of the Company and/or its subsidiaries, or a sale or other
disposition (whether by sale, taxable or non-taxable exchange, formation of a
joint venture or otherwise) of fifty percent (50%) or more of the assets of the
Company and/or its subsidiaries (each a “Business Combination”), unless, in each
case, immediately following such Business Combination, (i) all or substantially
all of the individuals and entities who were beneficial owners of shares of the
common stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more that fifty percent (50%) of the
combined voting power of the then outstanding shares of the entity resulting
from the Business Combination or any direct or indirect parent corporation
thereof (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one (1) or more subsidiaries)(the “Successor
Entity”); (ii) no Person (excluding any Successor Entity or any employee benefit
plan or related trust, of the Company or such Successor Entity) owns, directly
or indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding shares of common stock of the Successor Entity, except to the
extent that such ownership existed prior to such Business Combination; and (iii)
at least a majority of the members of the Board of Directors of the entity
resulting from such Business Combination or any direct or indirect parent
corporation thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Business Combination;  or



  (d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with subsections (c) (i), (ii), and (iii) above.



  (e)
A Change in Control shall not be deemed to occur solely because any Person (the
"Subject Person") acquired Beneficial Ownership of more than the permitted
amount of the then outstanding Common Stock as a result of the acquisition of
Common Stock by the Company which, by reducing the number of shares of Common
Stock then outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Persons, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Common Stock by the Company, and after such stock acquisition by the Company,
the Subject Person becomes the Beneficial Owner of any additional Common Stock
which increases the percentage of the then outstanding Common Stock Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

 
 
 
 
4

--------------------------------------------------------------------------------

 

 
  (f)
A Change in Control shall not be deemed to occur unless and until all regulatory
approvals required in order to effectuate a Change in Control of the Company
have been obtained and the transaction constituting the Change in Control has
been consummated.



Notwithstanding the above provisions of this definition, to the extent that any
payment under the Agreement due to a Change in Control is subject to Code
Section 409A for deferred compensation, then the term “Change in Control” shall
be construed in a manner that is consistent with Code Section 409A (a)
(2)(A)(v), but only to the extent inconsistent with the above provisions as
determined by the Board.


Article 8.  Forfeiture and Repayment.


(a)  
In the event the Participant incurs a separation from service for a reason other
than those described in Article 6 herein during the Performance Period this
entire award will be forfeited, unless the separation from service follows a
Change in Control.

 
(b)  
Without limiting the generality of Article 8(a), the Company reserves the right
to cancel the Incentive Award awarded hereunder, whether or not earned, and
require the Participant to repay all income or gains previously realized in
respect of such Incentive Award, in the event of the occurrence of any of the
following events:

 
(i)  
termination of Participant’s employment for Cause;

 
(ii)  
within one year following any termination of Participant’s employment, the Board
determines that the Participant engaged in conduct before the Participant’s
termination date that would have constituted the basis for a termination of
employment for Cause;

 
(iii)  
at any time during the Participant’s employment or the twelve month period
immediately following any termination of employment, Participant:

 
  (x)   
publicly disparages the Company, any of its affiliates or any of its or their
officers, directors or senior executive employees or otherwise makes any public
statement that is materially detrimental to the interests or reputation of the
Company, any of its affiliates or such individuals; or

 
  (y)   
violates in any material respect any policy or any code of ethics or standard of
behavior or conduct generally applicable to Participant, including the Code of
Conduct; or

 
(iv)  
Participant engages in any fraudulent, illegal or other misconduct involving the
Company or any of its affiliates, including but not limited to any breach of
fiduciary duty, breach of a duty of loyalty, or interference with contract or
business expectancy.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
(c)  
If the Board determines that the Participant’s conduct, activities or
circumstances constitute events described in Article 8(b), in addition to any
other remedies the Company has available to it, the Company may in its sole
discretion:

 
(i)  
cancel any Incentive Award, whether or not issued; and/or

 
(ii)  
require the Participant to repay an amount equal to all income or gain realized
in respect of all such Incentive Award.  The amount of repayment shall include,
without limitation, amounts received in connection with the delivery or sale of
Shares of such Incentive Award or cash paid in respect of any Incentive Award.  

 
There shall be no forfeiture or repayment under Article 8(b) following a
Change-in-Control.  
 
(d)  
The Board, in its discretion, shall determine whether a Participant’s conduct,
activities or circumstances constitute events described in Article 8(b) and
whether and to what extent the Incentive Award shall be forfeited by Participant
and/or a Participant shall be required to repay an amount pursuant to Article
8(c).  The Board shall have the authority to suspend the payment, delivery or
settlement of all or any portion of such Participant’s outstanding Incentive
Award pending an investigation of a bona fide dispute regarding Participant’s
eligibility to receive a payment under the terms of this Agreement as determined
by the Board in good faith.

 
(e)  
For purposes of applying this provision:

 
(i)  
“Cause” means any of the following:

 
  (u)  
a Participant’s violation of his or her material duties to the Company or any of
its affiliates, which continues after written notice from the Company or any
affiliate to cure such violation;

 
  (v)  
Participant’s willful failure to follow the lawful written directives of the
Board in any material respect;

 
  (w)  
Participant’s willful misconduct in connection with the performance of any of
his or her duties, including but not limited to falsifying or attempting to
falsify documents, books or records of the Company or any of its affiliates,
making or delivering a false representation, statement or certification of
compliance to the Company, misappropriating or attempting to misappropriate
funds or other property of the Company or any of its affiliates, or securing or
attempting to secure any personal profit in connection with any transaction
entered into on behalf of the Company or any of its affiliates;

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
  (x)  
Participant’s breach of any material provisions of this Agreement or any other
non-competition, non-interference, non-disclosure, confidentiality or other
similar agreement executed by Participant with the Company or any of its
affiliates;

 
  (y)  
conviction (or plea of nolo contendere) of the Participant of any felony, or a
misdemeanor involving false statement, in connection with conduct involving the
Company or any of its subsidiaries or affiliates; or

 
  (z)  
intentional engagement in any activity which would constitute or cause a breach
of duty of loyalty, or any fiduciary duty to the Company or any of its
subsidiaries or affiliates.

 
(ii)  
“Code of Conduct” means any code of ethics or code of conduct now or hereafter
adopted by the Company or any of its affiliates, including to the extent
applicable the Company’s Employee Conduct and Disclosure Policy dated November
22, 1999, as amended or supplemented from time to time, and the Company’s or
subsidiary Risk Management Policies and Procedures, as amended, supplemented or
replaced from time to time.

 
(f)  
Participant agrees that the provisions of this Article 8 are entered into in
consideration of, and as a material inducement to, the agreements by the Company
herein as well as an inducement for the Company to enter into this Agreement,
and that, but for Participant’s agreement to the provisions of this Article 8,
the Company would not have entered into this Agreement.

 
Article 9.  Payment of Incentive Award


     The Incentive Award shall be paid to the Participant in the form of 50
percent cash and 50 percent common stock of the Company after required tax
withholding.  Participants who have stock ownership guidelines in place and have
met the guidelines established may elect to receive the payment 100 percent cash
after required tax withholding.  


Stock utilized for any Incentive Award will be from shares authorized under the
Plan.  The value of stock to be included in any Incentive Award shall be
determined by reference to the closing price of such stock on the New York Stock
Exchange on the last trading day on which such shares were traded preceding the
date the Incentive Awards are paid.              


Article 10. Powers of Board of Directors


The Board of Directors may suspend or terminate the Plan, in whole or in part,
at any time, or may, from time to time, amend the Plan in such respects as the
Board may deem advisable, provided that no such amendment shall withdraw the
administration and interpretation of the Plan from the Committee.



 
7

--------------------------------------------------------------------------------

 

Article 11. Assignability


No right to receive payments under this Agreement shall be subject to voluntary
or involuntary alienation, assignment or transfer.


Article 12. No Contract of Employment


Neither the action taken by the Company in establishing the Plan or any action
taken by it or by the Committee under the provisions hereof or any provision of
the Plan shall be construed as giving to any Participant the right to be
retained in the employment of the Company.


Article 13. Right to Incentive Award


Notwithstanding anything contained herein, no Participant shall have any right
to receive any Incentive Award until the Committee determines the amount of the
Incentive Award, which determination is to be made in January of each Plan Year
based on the application of the target incentives and performance measures to
the preceding year and no Participant shall be considered to have earned any
portion of any Incentive Award until determination by the Committee.  The
Committee reserves the right in its sole discretion to not grant any Incentive
Award whether or not any Participant has met target incentive and performance
measures; provided, that in the event of a Change in Control, a Participant's
Incentive Award shall be determined as of the date of the Change in Control and
shall be paid 30 days after the day of the Change in Control.


Article 14. Governing Law


 This agreement shall be governed by and construed in accordance with the laws
of the State of South Dakota.


Article 15. No Tax Qualified or ERISA Plan


This is not intended to be a tax qualified plan nor a plan for the purposes of
ERISA.  


The following parties have caused this Agreement to be executed effective as of
January 1, ____.
 
 




 
Black Hills Corporation
         
       
By: _______________________
         
___________________________
 
Participant
     
___________________________



 
8

--------------------------------------------------------------------------------

 
